OFFICE   OF TNE ATTORNEY       GENERAL OF TEXAS
                                       AUSTIN       ,‘-




‘.
FJ   Ronorebls    Char147 Lookhart
     State Trearurer
     Austin,   Texrr
I
     Dear Slrr                           Opinion   Elo. O-i32




                                                            rnon(e      Annotated       Ci+-


     ua the                                                       rou rubyit to

                                                          ‘~mag      ae8h-
                                                n their  iarm,
                                               unt that vlll    be
                                               on well, isetal-
                                               an4 otherwkre    e-
                                                    Are thee*
                                         he State Hate fax?*

                                 graph la ddotion R oi &tWle                   ?04?e,
                                  Btatutrr, read8 l e tolZowr

                                     herein   otherwire     provided         there
                                      arsrrrrd a tax of Ten (&Of) Centa
                                drod ($100.00) Dollara or fraatlon
          thereof,     over the first      Two amarea   ($200.00)   Doilaro,
          on all noter mb ob21g4tloae           4eoucsd br ohattel    mmt-
          gag4, area of trwt,          me4h.anlo~e lien  eontreot,   ronaor”r
          lien,    oonditional      ml48 aontmat     and all lnrtrumontr
          of a 8lmilar      nature    whioh ire film3 or recorded      U the
                                                                                       ‘-. 70


Honorable   Charley    Lockhart,      page   2



     office    of the County Clerk under the Reglstratlon
     Laws of this State;           ?irorlaen     that no tax ehall be
     levied    on Instrument0         securing      an amount of Two Run-
     dred ($200.00)         Dollars,      or less.      After thr effective
     date of this Act, except as’herelnafter                     provided,      no
     such instrument         ahell be fllea         or recorded      by any
     County Clerk        in thle State untll           there haa been af-
     fixad to euoh instrument              stamps in aocordanoe          xlth
     the provlalona         of thlr eeotlon:          providing     further     that !:’
     should the lnatrument            flied     in the office       of the
     County Clerk be eecurlty              of an obligation         that has prop-
     erty pledger? 8s aeourlty             ln a state or Stater other
     than Texas, the tax ehall be baaed upon the reasonable
     cesh value of all oropertp               pledged     ln Texas in the
     proportion      that sald droperty            in Texsr beam        to the
     total    relue of the prorterty            seourlng     the obligation;
     end, provldlng         further     that,    exoept     as to renewals
     or extenslone        of accrued       interest,      the provlalone
     of this seotion          ahal. not apply to lnetrumente               there-
     tofore     stamped uniier the provisions               of thla Aot or
     the one amended hereby,              end rhe.11 not apply to in-
     etrumenta     given in the refunding              of existing      bond8
     or obllgntloas         where the preoealng           lnetrument      of LO-
     ourlty    was mtamDed In eooordanoe               vlth this Act or
     the one emended hereby;              provided     further     thst the
     tax levied      in this Pot ehell           apply to only one lnstru-
     Bent, the one of the greatest                 denomlnatlon,       where
     sever81     Instruments       are oontemporaneourly            exeouted
     to eeoure one obligation;               and provided       further     that
     when once stamped e8 prorlded                 herein,    an lnatrument
     may be recorded          in any number of counties             in thir
     State vlthout         ngeln being 60 stamped.              This section
     ehell    not apply to lnetrumentrr,              notes,    or other
     obligations       taken by or on behalf             of the United
      Stetee,    or of the Stste of Texae, or any oorporrte
     agency or ln~trumentallty               of the United Statee,           or of
     the Stete of Texee in carrying                  out a governmental
     purpose     am expressed        In any Act of the Congreas of
     the United State6 or of the Legleleture                      of the State
     of Texas, nor ohall the prorislona                    of this aeotloa
     apply to obligations            or lnetrumente         seoured by lien6
     on crone nnd ferm or agricultural                   ?roauots,     or to
     liventook      or farm lmplementr,            or en abatraot       of Judg-
     ment.#

            As you will   note from 8 reading of the above, aeohanlo’a
llen oontraote    ere within the etetute.     We presume thet the
lnetrueents    to which you refer  are written   contraota  flled under
Seotlon   1 of Artiole   5433, R. C. S. or in oomollance   with Artlole
Honorable    Charley    Loakhart,    nage 3



5460,   R. c. s.     Such Instruments       clearly    fall  within the
meaning of the term lmeohenIo's           lien oontract'       ea used in
the ete,tute quoted above.          Said Aot provides       that 'except
es hereinafter     provided    no ruoh lnatrument         ahall be filed
or recorded     . . . until    there haa been afflxed          to suoh
Instrument    stamps in aocordanoe        with the QrOViEiOn8        of thle
reotlon.*     Reed.lng down into the Act we f’,al           nothing   to
take these pertlouler       lnstruaente      out of the operation        of the
taxing atetute.       The lrrlgatlon      well oould under no olroum-
atanoes be conridered       a farm lmclement or a farm or agrloul-
tural product.      While it le altogether          orobablp    that the equlp-
ment when installed      could not be olarned          es "farm lmplementr'
we do not find it neceesery          to tleflnltely     determine   that quer-
tlon.     In our Conference      ODinIon No. 3061 we held that where
the eeourlty     1s primarily     of the kind whioh will         not confer     ex-
emption the mere lnolurlon         of farm implements in the mortgage
would not take the lnetrument          out of the taxing etatute.            Llene
of the Und you mention go not only to the lmprovenentn                    plaoed
on the land but to the land ltaelf.              Artloles    6452, 6488, 5459,
5460,   Revised Civil    Statutea.      Aenoe, we enewer your queetion             Sri
the negative.

                                                       Youre   very     truly

                                                 ATTORBEXQEB-XRALOF TEXAS


                                                 ByL&CLII:
                                                                alenn     B. Lewis
ORL: JO                                                                  Aseletent